Title: To Benjamin Franklin from ——— Allemand with Franklin’s Note for a Reply, 22 June 1779
From: Allemand, ——,Franklin, Benjamin
To: Franklin, Benjamin


Monsieur
à Paris le 22 Juin 1779.
J’ai l’honneur de vous adresser la Note que vous m’avés demandée; je me reproche la peine que vous voulés bien prendre pour coopérer à la perfection de mon ouvrage sur les Canaux. C’est un tribut d’estime que je paye à votre Nation, et dont je me plais à m’acquitter, en la proposant pour exemple à ma patrie.
J’ai l’honneur d’être avec un très-profond respect Monsieur Votre très humble et très obéissant serviteur.
Allemand
M. allemand, ancien Conservateur des eaux et forêts de l’Isle de Corse, rue Guénegaud, hôtel d’artois
 
Endorsed: No Canals have hitherto been constructed in the Countries of the United States, unless that called the Thorough Fare, of Duck Creek in Delaware State, should be deemed one. It is said to have been made in one Night by a Number of People concern’d in the Navigation of the Creek, which formerly had such a Turn in it, that after sailing 40 Miles one came round to within a Mile of the same Part of the Creek that had been passed. As the Ground of the Isthmus was flat & soft, and some high Tides nearly cover’d it, Proposals had often been made to the Owner of the Land to permit for a Sum of Money, a Cut to be made there, which he had also refused.
Notation: Allemand 22 Juin 1779.—
